Title: To George Washington from Gabriel-Mathieu, Comte Dumas, 24 January 1797
From: Dumas, Gabriel-Mathieu, Comte
To: Washington, George


                        
                            
                                Mon général
                                    Paris 3 Pluviose An 5 24 janvier V.S
                            Mr Le Gal Pinkney auprès de qui je me Suis informé de La Santé de Votre
                                excellence, Veut bien vous transmettre avec ce Paquet L’hommage de mon respect, et de mon
                                Souvenir reconnoissant je Vous prie d’accepter ce Petit écrit Sur notre Situation
                                politique et militaire comme un témoignage de mes Sentimens. Votre excellence pourra y
                                reconnoitre Le fruit de Ses Leçons, et peut être aussi Le caractère de la Véritable
                                opinion publique en france: je la Supplie de conserver aux Vrais amis de la cause
                                commune de la liberté des deux nations Son estime particulière dont ils ne cesseront de
                                Se rendre dignes.
                            Les derniéres nouvelles que nous ayons reçues du général lafayette et de
                                Ses malheureux compagnons, ne Sont pas plus Satisfaisantes que les précédentes; Sa Santé
                                est fort altérée ainsi que celle de Sa Vertueuse et respectable épouse; nous espérons
                                que la Paix inévitable même par le Seul épuisement des puissances belligérantes, nous
                                donnera au dedans et au dehors des moyens de Servir efficacement notre ami.
                            Le général Rochambeau est toujours dans Sa maison de campagne près de
                                Vendôme; il y jouit d’une assés bonne Santé pour Son grand age, et compte ainsi que
                                toute Sa famille militaire au nombre de Ses plus chers et des Ses plus glorieux
                                Souvenirs, celui du tems ou nous avions L’honneur de Servir Sous vos ordres.
                            
                            J’ai L’honneur D’etre avec le plus Profond Respect, Mon general Vôtre trés
                                humble et trés obeissant Serviteur
                            
                                Mathieu Dumas
                                
                            
                        
                        Translation
                            My generalParis 5 Pluviose 5th year January the 24th BGeneral Pinkney to whom I am obliged for information on your excellency’s
                                health will be so kind as to forward to you with this packet the hommage of my respect
                                and of my grateful remembrance. I beg of you to accept of this short pamphlet on our
                                military and political situation as a witness of my sentiments. your excellency will
                                acknowledge in it the effect of your lessons and perhaps also the caracter of the true
                                public opinion in France. I beg of you to preserve for the true friends of the common
                                cause of the Liberty of both nations your particular esteem of which they will always
                                endeavour to be worthy.
                            the last news we have received from general Lafayette and his unfortunate
                                companions are not more satisfactory than those we had before his health is very much
                                impaired as well as that of his virtuous and respectable wife. we are in hope that peace
                                unavoidable even on account of the exhausted state of the belligerent powers will give
                                us both in and out of our own country means to serve effectually our friend.
                            
                            General Rochambeau is still at his country seat near Vendome. he enjoys
                                there a tolerable good health considering his great age, and reckons as well as his
                                military family amongst his most dear and glorious remembrances that of the time we had
                                the honor to serve under your command. I have the honor to be with the greatest respect
                                My general Your most humble and obedient servant
                            
                                signed Mathieu Dumas
                                
                            
                        
                    